Citation Nr: 0503554	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.  He died in June 2001.  The appellant is reportedly his 
child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran died in June 2001.  At the time of his death, 
the veteran was service-connected for residual injuries to 
muscle groups XIV and XV (more recently reported as muscle 
groups IV and V), left thigh, from a gunshot wound, rated as 
10 percent disabling; a residual scar on the penis from a 
gunshot wound, rated as 10 percent disabling; and residuals 
of an appendectomy, rated as zero percent disabling.

2.  The cause of death listed on the death certificate was 
cerebrovascular accident.

3.  A cerebrovascular accident did not occur during service 
or within one year of separation from service.

4.  The evidence shows that a service-connected disability 
did not cause or contribute to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the claimant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In an April 2002 letter, the agency of original 
jurisdiction (AOJ) provided notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- service records and reports of VA examinations - have been 
obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

The Board notes that the veteran's service medical records 
are not complete.  In February 1951, the service department 
reported that if the veteran had an entrance examination, it 
was lost or destroyed as a result of war.  The service 
department also indicated that any separation examination was 
not available.  The service department also noted that 
clinical records from hospitalization were not available.  
The United States Court of Appeals for Veterans Claims 
("Court") has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The claimant submitted private medical records.  As for 
obtaining a medical opinion, there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The record does include a certificate of death 
that constitutes a medical opinion regarding the cause of 
death.  Furthermore, the July 2002 rating decision and the 
August 2002 statement of the case (SOC) informed the 
appellant of the evidence in the possession of VA.  

In the April 2002 VCAA letter, the AOJ informed the appellant 
that he could submit medical evidence supporting his claim.  
In a September 2003 VCAA letter, the AOJ told the appellant 
that he should indicate whether he had any more evidence to 
submit.  In a September 2003 statement, the appellant 
responded by indicating that he had no additional evidence to 
submit and that he had already submitted all the evidence he 
had pertaining to his claim.  In a February 2004 letter, the 
AOJ informed the appellant that he should submit any 
additional evidence to the Board.  Put simply, the AOJ in 
essence told the appellant to submit any evidence in his 
possession that pertains to his claim.  Therefore, any lack 
of an explicit request to submit any evidence in the 
appellant's possession is a harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By the February 2004 letter, the AOJ informed the appellant 
that his case was being forwarded to the Board and, in 
effect, that VA would not undertake any further development 
in his claim.  Based on the above analysis, the Board finds 
that VA has fulfilled its duty to assist the appellant in the 
development of the claim decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  38 
U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  Factual Background

Service records reflect that the veteran was hospitalized 
from July to August 1945 for multiple shell wounds to the 
left thigh and the base of the penis and that he was treated 
in September 1945 for an intestinal ascaris infection and a 
hookworm infection.  He was also hospitalized from September 
to November 1945 and during which time he underwent an 
appendectomy.  

A report of an April 1951 VA examination, a statement from a 
private doctor dated in August 1979 from a private doctor, a 
report of a November 1979 VA examination, statements from 
private doctors dated in October 1984 and September 1985, and 
a report of an August 1985 VA examination do not contain a 
diagnosis of cerebrovascular accident or residuals thereof, 
or even a reporting of a history of a cerebrovascular 
accident.  The 1979 VA examination was pertinent for blood 
pressure of 140/100.

From June 13, 2001, to June 19, 2001, the veteran was 
hospitalized at a private facility.  The final diagnoses were 
the following: cardiac dysrhythmia and atrial fibrillation 
with mitral valve regurgitation in congestive heart failure; 
coronary artery disease with lateral wall ischemia; chronic 
obstructive pulmonary disease, predominately emphysema; 
hemorrhagic cerebrovascular disease - "IC"; community-
acquired pneumonia, moderate risk; cerebrovascular disease, 
ischemic stroke, cardioembolic, right middle cerebral artery; 
and hypoxic encephalopathy.

On June 19, 2001, the veteran died.  The cause of death 
listed on the death certificate was cerebrovascular accident.

At the time of his death, the veteran was service-connected 
for residual injuries to muscle groups XIV and XV (more 
recently reported as muscle groups IV and V), left thigh, 
from a gunshot wound, rated as 10 percent disabling; a 
residual scar on the penis from a gunshot wound, rated as 10 
percent disabling; and residuals of an appendectomy, rated as 
zero percent disabling.

III.  Cause of Death

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for a brain hemorrhage or a brain thrombosis or a 
cardiovascular disease when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

A lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, a lay person is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).





Analysis

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply, as it has not been alleged that the 
veteran sustained a cerebrovascular accident while engaging 
in combat with the enemy.

The first diagnosis of a cerebrovascular accident was made in 
June 2001, decades after active service.  There is also no 
competent medical evidence directly relating the 
cerebrovascular accident to active service.  While the 
appellant has claimed that the cause of the veteran's death 
is related to active service, he is not shown to be a medical 
expert.  Therefore, he is not qualified to express an opinion 
regarding any medical causation of a disorder.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, and the appellant's lay 
opinion cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation 
or diagnosis.  See Espiritu, 2 Vet. App. at 494-95.

The Board notes that the veteran was service-connected for 
primarily muscular and skin disabilities, which did not 
involve a vital organ.  There is no competent evidence that a 
service-connected disability played any role in producing 
death.

The Board is aware that the service medical records are 
missing.  However, there is no competent evidence of a 
cerebrovascular accident within one year of separation from 
service or within 50 years from separation from service.  In 
this case, there is a phenomenal gap in evidence of treatment 
or any indicia of disability relating to a cerebrovascular 
accident, including routine examinations, pharmacy records, 
insurance examinations, or employment examinations.  

Put simply, the evidence does not establish that the veteran 
had a cerebrovascular accident during active service or 
within one year of separation from active service, or that 
his cerebrovascular accident is otherwise related to active 
service.  Accordingly, a cerebrovascular accident was not 
incurred in or aggravated by service, nor may it be presumed 
to have so been incurred.  Also, the evidence shows that a 
service-connected disability did not cause or contribute to 
the veteran's death.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for the cause of the veteran's death is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


